Title: From George Washington to Burwell Bassett, Jr., 4 March 1793
From: Washington, George
To: Bassett, Burwell Jr.


(Copy) 
Dear Sir,Philadelphia March 4th 1793.    
Your letter of the 18th Ulto, & its enclosure, came duly to hand.
Expected as the death of my departed relation and friend was, I could not but feel sensibly when the news of it arrived. And I take the present occasion to offer you my condolence on the death of your father & my friend, Colo. Bassett, for whom, when alive, I had the sincerest regard.
I wish some other more competent & active person than my situation will enable me to be, had been named as an Executor to the Will of my deceased Nephew. All the aid I can give by advice in the management of the Estate, & whatever else may respect it, would have been afforded without being appointed an Executor. More cannot be done by me from that appointment, if my situation wd allow me to qualify as one: which in fact it does not; or to incur responsiblity in the management of the Estate.
The time for proving the Will, and qualifying as an Executrix, must depend upon your Sister.
I expect to be at Mount Vernon about the first week in April,

and will make a point of it—(if public duties does not forbid it)—to be in the County on the Court day of that Month, which I believe happens on the 15th; provided she chuses to be up then, either permanently, or temporarily; and with much pleasure & satisfaction to myself will give her every aid in my power, to arrange the business of the Estate.
My second visit to that place will depend upon circumstances which are not always under my controul; and probably will not admit it befor July or August.
With these things be pleased to bring Fanny acquainted. Offer my love to her and the Children; my respects & good wishes to Mrs Bassett; and be assured of the esteem & regard with which I am—&ca &ca

Go: W——n

